             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                        4:18-CR-3107
    vs.
                                                    ORDER
MARGARET MARY KELLY,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant’s unopposed Motion to Continue Sentencing (filing
          74) is granted.

    2.    Defendant Margaret Mary Kelly’s sentencing is continued to
          November 12, 2019, at 1:00 p.m., before the undersigned United
          States District Judge, in Courtroom No. 1, Robert V. Denney
          United States Courthouse and Federal Building, 100 Centennial
          Mall North, Lincoln, Nebraska. The defendant shall be present at
          the hearing.

    Dated this 15th day of October, 2019.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
